Citation Nr: 1147487	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  07-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a gynecological disability, to include infertility/sterility.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to June 1985.  
This case comes before the Board of Veterans' Appeals (Board) following Remands in February 2009, February 2010 and September 2010.  This matter was originally on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which in pertinent part denied service connection for infertility, sterility (also claimed as bacterial infections).  The Louisville Kentucky RO currently has jurisdiction.


FINDING OF FACT

A gynecological disability, to include infertility/sterility, was not present in service or until years thereafter and is not etiologically related to service.


CONCLUSION OF LAW

A gynecological disability, to include infertility/sterility was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Analysis

The Veteran claims that she developed bacterial infections from bathing in bacteria-ridden water while serving on active duty in Korea for a year.  The Veteran contends that she is now sterile as a result of the vaginal infections that she had during active duty.

The Veteran's service treatment records show bouts of vaginitis, as well as evidence of a right ovarian cysts and episodes of irregular and painful bleeding.
The post-service medical evidence of record shows that as early as June 1993, the Veteran received treatment from private physician AS, MD for gynecological symptoms, including endometriosis, ovarian cysts, tubal blockage, and severe dysmenorrheal.  These records also show that the Veteran underwent a laparoscopy, excision of bilateral paraovarian cyst, aspiration of left ovarian cyst, hysteroscopy, dilation and curettage, and cervical biopsy in June 1993; laparoscopy with aspiration of left ovarian cyst and excision of right paraovarian cyst, chromotubation, hydrotubation, hysteroscopy, dilation and curettage, and biopsy of the cervix in September 1995; and laparoscopy, aspiration of right ovarian cyst, excision of right paraovarian cyst, biopsy of both ovaries, dilation and curettage, hysteroscopy, and biopsy of cervix in May 1997.  

VA outpatient treatment records from the VA Medical Center in Cincinnati, Ohio show that during treatment in September 2002, the Veteran was noted to have a history of early menopause, endometriosis, cysts, and irregular periods.  During an annual gynecology examination in May 2003, she complained of occasional left lower quadrant pain and occasional constipation.  She denied any menopausal symptoms.  The examiner noted that he had a history of abnormal periods.  The notes also indicate that she had a history of endometriosis, skipped menses and heavy bleeding since menarche, an abnormal pap smear in 1995, with normal follow-up pap smears, and Chlamydia in 1993.  Physical examination of the abdomen, vulva, vagina, uterus, cervix and adnexa was normal.  During a gynecology visit in February 2005, she complained of painful intercourse and infertility.  She was noted to have a history of ovarian cysts with three removed.  She also reported a history of bacterial infection while in Korea from bathing in their water and claimed that she was told to take showers while there.

The Veteran underwent a VA examination in February 2004 in response to her claim for service connection. The Veteran reported a long history of pain, dysfunctional uterine bleeding and infertility.  She also reported that she had multiple bacterial vaginosis infections in service which led to pain.  The examiner noted that the Veteran had undergone laparoscopic surgery in 1993, 1995 and 1997, which all showed various par ovarian or ovarian cysts that were benign in nature with no evidence of endometriosis.  The examiner also noted that some of them were also associated with cervical biopsies and dilation and curettages, which showed no evidence of pathology.  Physical examination revealed a normal appearing vulva and vagina, a normal appearing cervix, and a small, anteverted, nontender uterus.  The adnexa were also nontender.  The VA examiner, after examination of the Veteran and a review of the claims file, opined that the Veteran's pain, dysfunctional uterine bleeding, and her infertility were not the result of her bacterial vaginosis infections during active duty.  His rationale was that bacterial vaginosis infections had no known cause in any of the noted conditions.  However, the examiner did not address the relationship between any of the other gynecological symptoms, including ovarian cysts, experienced during active service to her current gynecological problems.  

Accordingly, in its February 2009 remand, the Board directed that the Veteran be afforded another VA examination and opinion to determine whether the Veteran's current gynecological problems were related to her military service.  Specifically, the Board directed that the examiner address the etiology of any present gynecological disorders and provide an opinion as to whether it was at least as likely as not that any current gynecological disorder is related to the symptoms documented during the Veteran's active duty service. 

The Veteran was afforded another VA examination in March 2009.  The examiner reviewed the Veteran's claims file and provided an opinion. The examiner noted past medical history of laparoscopically-diagnosed endometriosis, past surgical history of three laparoscopic procedures, left ovarian cystectomy 1995, laparoscopic right ovarian cystectomy 1997, and ovarian cystectomy with D&C in 1999. The examiner also noted history of skipped menses and heavy bleeding since menarche and a remote history of Chlamydia. The examiner noted that examination in 2003 was unremarkable with an abdomen that was soft, nontender, nondistended, and that the Veteran had no gynecologic abnormalities. The examiner opined that based on the Veteran's file, if she was truly menopausal she should have no further symptomatology for endometriosis which would be the cause of her pain. The examiner noted that the Veteran's known endometriosis was less likely as not the cause of her current pain. 

As the March 2009 examiner did not address the issue of the etiology of any present gynecological disorders and whether it was at least as likely as not that any current gynecological disorder was related to the symptoms documented during the Veteran's active duty service, in accordance with the Board's February 2010 remand, the Veteran was scheduled for another VA examination in April 2010, but she failed to report.  However, because the record did not indicate that she had been sent notice of the time and place of the examination, the Board again remanded the claim in September 2010, to afford the Veteran another opportunity to appear for a VA examination.  

In accordance with the Board's September 2010 remand, the Veteran was scheduled for another VA examination in October 2010 and sent notice of the time and place of the examination.  However, the Veteran again failed to report for the examination, but without good cause shown for her non appearance.  Furthermore, the Veteran has not requested that the examination be rescheduled.  In the case of an original claim, when a Veteran fails to appear for a scheduled examination, federal regulations state that the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  Therefore, the case must be decided based on the evidence of record.  

Service treatment records show that the Veteran had gynecological problems in service, including irregular and painful bleeding, ovarian cysts and bouts of vaginitis.  The post-service medical evidence of record shows that the Veteran has suffered from gynecological problems, including aspiration and excision of left and right ovarian cysts, abnormal menstrual bleeding (hysteroscopy), problems with fallopian tube obstruction, endometriosis and infertility (chromotubation, hydrotubation).  However, there is no medical evidence of record showing that the Veteran's current gynecological problems are related to service.  In fact, the only medical opinions of record that did address the issue in any way did not indicate that the Veteran's current gynecological symptoms are related to her gynecological problems in service or in any other way to her active military service.  There is no other evidence showing that the Veteran's gynecological symptoms are related to her active military service.  

The Veteran is competent to report gynecological symptoms in service and a continuity of symptoms since then.  She first reported such continuity, however, years after service and only in connection with the claim for VA compensation.  As noted above, the first contemporaneous evidence of post-service gynecological problems consists of the aforementioned private treatment records dated in 1993, several years after the Veteran's discharge.  However, there is no indication in the records that the Veteran reported at that time that her gynecological symptoms were related to her military service or that they had started in service.  The Veteran also failed to report that her gynecological symptoms were related to her military service during VA outpatient treatment in 2002 or 2003.  She first reported such a relationship during treatment in 2005, after she had filed her claim for service connection.  Furthermore, although the February 2004 VA examiner did not address the relationship between all of the Veteran's in-service gynecological symptoms and her current gynecological symptoms; he did opine that her current symptoms, including pain, dysfunctional uterine bleeding and infertility, were not the result of her bacterial vaginosis infections during active duty.  There is no contrary medical opinion of record.  There is no other medical evidence of record indicating that the Veteran's current gynecological symptoms are related to the symptoms she experienced in service or in any other way to her active military service.

The Veteran is competent to report her symptoms; however, it would require medical expertise to say that any gynecological symptoms, identified long after service, are the result of a disease or injury in service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of her gynecological symptoms.  38 C.F.R. § 3.159(a)(1),(2) (2011).

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In a July 2007 letter, the Veteran was provided with the notice required under § 5103.  The Board notes that, even though the letters requested a response within 60 days, they also expressly notified the Veteran that she had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  The Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the July 2007 letter.

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the October 2007 supplemental statement of the case.  Therefore, any timing deficiency was remedied.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was most recently scheduled for a VA examination for her claimed gynecological disability in October 2010, but she failed to report for the examination, and has not shown good cause for her failure to appear.  Furthermore, the Veteran has not requested that the examination be rescheduled.  In the case of an original claim, when a Veteran fails to appear for a scheduled examination, federal regulations state that the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  

The Veteran submitted a statement in October 2011, indicating that she failed to report for examinations scheduled in April and October 2010 because she could not tolerate the examination due to pain.  See October 2011 SSOC Notice Response. The Board is sensitive to the Veteran's complaints of pain, but notes that it is impossible for an examiner to give an adequate opinion on the etiology of any of her current gynecological symptoms without her being examined.  As the Veteran failed to appear for her scheduled VA examination without good cause shown, and has essentially indicated that she will not report for further examination due to pain intolerance, the claim was decided based on the evidence of record.

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.


ORDER

Service connection for a gynecological disability, to include infertility/sterility is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


